Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. _______________

BIG SKY TRADING LLC,

        Plaintiff,

 v.

 ALFALFA’S MARKET, INC.,

        Defendant.


                                          COMPLAINT


       For its Complaint, the plaintiff respectfully states as follows:

                                         THE PARTIES

       1.      Big Sky Trading LLC (“Plaintiff”) is a Colorado limited liability company with

offices located at 5301 Peoria St., Unit C, Denver, Colorado 80239.

       2.      Plaintiff buys and sells wholesale quantities of perishable agricultural commodities

(hereinafter “Produce”) in both interstate and foreign commerce.

       3.      Plaintiff trades in fresh fruit and vegetable commodities the United States

Department of Agriculture (“USDA”) expressly recognizes as commodities covered under the

provisions of the Perishable Agricultural Commodities Act, 1930, as amended, 7 U.S.C. §§ 499a-

499t (2016) (“PACA”).

       4.      At all times relevant hereto, Plaintiff was engaged, directly or indirectly, in the

business of purchasing and/or selling Produce in wholesale or jobbing quantities and, therefore,

is a “dealer” of Produce as defined by PACA.
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 2 of 18




          5.     At all times relevant hereto Plaintiff operated its business under a valid United

States Department of Agriculture (“USDA”) issued PACA License, which the USDA has identified
                             1
as License No.: 20040292.

          6.     Defendant Alfalfa’s Market, Inc. (“Defendant”) is a Colorado corporation with its

principal place of business located at 1645 Broadway, Boulder, Colorado 80302. At all relevant

times to this action, Defendant:

                 (a)     operated grocery or retail stores located in Boulder, Colorado, Longmont,

                         Colorado, and Louisville, Colorado;

                 (b)     operated, conducted, and otherwise was engaged in or carried on the

                         business of buying and selling Produce in interstate or foreign commerce;

                 (c)     operated, conducted, and otherwise was engaged in or carried on the

                         business of buying and selling Produce in purchasing and selling

                         wholesale or jobbing quantities of Produce;

                 (d)     operated, conducted, and otherwise was engaged in or carried on the

                         business of making Produce sales directly to consumers via its retail

                         locations in Boulder, Colorado, Louisville, Colorado, and Longmont,

                         Colorado;

                 (e)     committed certain tortious acts, as set forth herein, within the State of

                         Colorado;




1
    A true and correct copy of Plaintiff’s PACA license is attached hereto as Exhibit A.


                                                  -2-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 3 of 18




               (f)     sold Plaintiff’s Produce within, inter alia, the State of Colorado and in the

                       ordinary course of its Produce-related retail sales business; and
                                                       2
               (g)     upon information and belief, sold the Produce identified on Plaintiff’s

                       unpaid invoices to third parties and failed to use the proceeds of any such

                       sales to pay Plaintiff.

       7.      At all times relevant hereto, Defendant was engaged, directly or indirectly, in the

business of purchasing and selling Produce in interstate or foreign commerce—and was and

currently is, therefore, a “dealer” under PACA. See 7 U.S.C. § 499a(6) and 7 CFR § 46.2(m).

       8.      At all times relevant hereto, Defendant was engaged, directly or indirectly, in the

business of purchasing and/or selling Produce in wholesale or jobbing quantities and, therefore, is

a “dealer” of Produce as defined by PACA.

       9.      Because Defendant, as a retailer, purchases in excess of $230,000.00 of Produce

each calendar year, Defendant was, therefore, a “dealer” under PACA. See 7 U.S.C. § 499a(6)

and 7 CFR § 46.2(m).

       10.     At all times relevant hereto, Plaintiff sold to Defendant, and Defendant bought from

Plaintiff, perishable agricultural commodities consisting of avocado, cabbage, celery, greens,

ginger, lettuce, oranges, radish, potatoes, carrot, chard, pomegranate, squash, fennel, cilantro,



2
  On or upon “information and belief,” as used herein, means Plaintiff is informed and believes a
fact or condition to be true and, upon such information and belief, alleges the fact or condition in
connection with the instant complaint. Such allegations are based upon investigation and derived
from certain sources, including Plaintiff’s conversations with Defendant, e-mail correspondence
with Defendant, publicly available government documents, relevant statements or information
contained on Defendant-owned or controlled websites, Plaintiff’s communications with or
received from Defendant, Plaintiff’s and Defendant’s relevant produce transaction documents,
documents Defendant provided Plaintiff, and relevant third party documents.


                                                 -3-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 4 of 18




Romanesco, spinach, pears, choy, kale, leeks, turmeric, parsley, escarole, beets, garlic, cauliflower,

shallots, jicama, parsnips, onions, pineapple, mango, fresh corn, dandy, papaya, daikon, arugula,

bell pepper, and tomato.

        11.     The USDA provides a list of perishable agricultural commodities covered under

PACA,3 which includes avocado, cabbage, celery, greens, ginger, lettuce, oranges, radish,

potatoes, carrot, chard, pomegranate, squash, fennel, cilantro, Romanesco, spinach, pears, choy,

kale, leeks, turmeric, parsley, escarole, beets, garlic, cauliflower, shallots, jicama, parsnips, onions,

pineapple, mango, fresh corn, dandy, papaya, daikon, arugula, bell pepper, and tomato.

        12.     At all times relevant hereto, Defendant acted or failed to act by and through its

officers, directors, shareholders, and agents or employees.

                                  JURISDICTION AND VENUE

        13.     The District Court has subject matter jurisdiction over this civil action arising under

7 U.S.C. § 499e(b)(2) (“liability may be enforced by … suit in any court of competent

jurisdiction….”) and 7 U.S.C. § 499e(c)(5) (“the several district courts of the United States are

vested with jurisdiction specifically to entertain (i) actions by trust beneficiaries to enforce

payment from the trust”) of the PACA, pursuant to 28 U.S.C. § 1331 and because this matter

involves the interpretation of a federal statute.

        14.     The District Court also has subject matter jurisdiction over this civil action pursuant

to 28 U.S.C. § 1337 because PACA qualifies as an “Act of Congress regulating commerce” and

several of Plaintiff’s claims herein arise under 7 U.S.C. § 499e(b)(2) and 7 U.S.C. § 499e(c)(5).



3
 See https://www.ams.usda.gov/sites/default/files/media/Commodities%20Covered%20by%20
PACA.pdf


                                                    -4-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 5 of 18




        15.     The Court has supplemental jurisdiction over Plaintiff’s other claims pursuant to

28 U.S.C. § 1367(a).

        16.     The Court has in rem jurisdiction over the Plaintiff’s claims pursuant to, inter alia,

28 U.S.C. § 1655.

        17.     Venue in this district is based on 28 U.S.C. § 1391(b) because a substantial part of

the events or omissions giving rise to Plaintiff’s claims occurred in this district and a substantial

part of the property that is the subject of this action is or was situated within this district.

                                     NATURE OF THE CASE

        18.     This is a civil action for monetary and injunctive relief, pursuant to which Plaintiff

seeks to enforce its rights against the Defendant under both PACA’s Trust and Unfair Conduct

provisions and further seeks to enforce its rights under state law (e.g., breach of contract, breach

of fiduciary duty and tortious interference with receipt of trust assets).

        19.     As set forth in detail herein, Plaintiff is the holder of a properly perfected PACA

trust claim in the current amount of not less than $76,019.42, plus further interest at the statutory

rate of 1.5% per month (18% APR) and contractually due costs of collection, including attorneys’

fees, as sums owing in connection with the Plaintiff’s unpaid Produce transactions with Defendant.

        20.     Further, Defendant has committed willful, repeated, and flagrant violations of

Section 2 of PACA (i.e., Unfair Conduct provisions) and, as a direct result of said violations,

Plaintiff has incurred damages of not less than $76,019.42, plus further interest at the statutory rate

of 1.5% per month (18% APR) and contractually due costs of collection, including attorneys’ fees,

as sums owing in connection with the Plaintiff’s unpaid Produce transactions with Defendant.




                                                  -5-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 6 of 18




                                    FACTUAL ALLEGATIONS

       21.     Between December 14, 2020 and March 1, 2021, Plaintiff and Defendant entered

into multiple contracts under which Plaintiff agreed to sell Defendant Produce, and Defendant

agreed to purchase the Produce identified in the chart and unpaid invoices attached hereto and

incorporated herein as Exhibit B.

       22.     Plaintiff sold to Defendant, and Defendant purchased from Plaintiff, Produce

valued at the current aggregate amount of $76,019.42, including interest and attorneys’ fees, as set

forth in Exhibit B.

       23.     At all times relevant hereto, Plaintiff sold to Defendant, and Defendant bought from

Plaintiff, perishable agricultural commodities originating from locations in Mexico and throughout

the United States and     delivered to Defendant’s grocery store locations in Boulder, Colorado,

Longmont, Colorado, and Louisville, Colorado. See Exhibit B.

       24.     Defendant received and accepted Plaintiff’s Produce in interstate and foreign

commerce. See Exhibit B.

       25.     Defendant acknowledged its receipt and acceptance of the Produce identified on

each of Plaintiff’s unpaid invoices by signing each invoice during Defendant’s unloading and

receiving process. See Exhibit B.

       26.     Plaintiff sold Defendant, and Defendant bought from Plaintiff, perishable

agricultural commodities consisting of avocado, cabbage, celery, greens, ginger, lettuce, oranges,

radish, potatoes, carrot, chard, pomegranate, squash, fennel, cilantro, Romanesco, spinach, pears,

choy, kale, leeks, turmeric, parsley, escarole, beets, garlic, cauliflower, shallots, jicama, parsnips,




                                                 -6-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 7 of 18




onions, pineapple, mango, fresh corn, dandy, papaya, daikon, arugula, bell pepper, and tomato.

See Exhibit B.

       27.           Defendant’s Produce transactions with Plaintiff involved Produce the USDA

expressly recognizes as covered commodities under PACA.

       28.           Defendant purchased and received Produce from Plaintiff which included, inter

alia, a single shipment consisting of approximately 67 cases of various Produce items (e.g., carrots,

pears, squash, oranges, avocado, cabbage, potatoes, etc.) that totaled not less than 2,028 pounds.

Thus, the Produce transactions between Defendant and Plaintiff involved wholesale or jobbing

quantities of Produce because individual transactions between the parties involved Produce

weighing in excess of 2,000 pounds. A true and correct copy of Plaintiff’s Invoice No. 42099 to

Defendant is attached hereto and incorporated herein as Exhibit C.

       29.           Defendant, as a retailer, purchased from Plaintiff and other suppliers in excess of

$230,000.00 of Produce during the 2020 calendar year.

       30.           Defendant is a “dealer” under PACA. See 7 U.S.C. § 499a(6)

       31.           Plaintiff issued to Defendant, and Defendant received, each of the invoices

contained in Exhibit B.

       32.           As a dealer of Produce, Defendant possessed a duty to deal fairly with Plaintiff and
                 4
in good faith.

       33.           Defendant was obligated to promptly pay Plaintiff for the Produce listed in Exhibit

B within ten (10) days of its receipt and acceptance of the Produce.



4
 “Good faith,” as used herein, means honesty in fact and the observance of reasonable commercial
standards of fair dealing in the trade. 7 C.F.R. § 46.2(hh).


                                                     -7-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 8 of 18




          34.    Plaintiff utilized the invoices listed in Exhibit B to perfect and otherwise preserve

its PACA trust rights in and to each load of Produce listed therein.

          35.    Each of Plaintiff’s invoices contained the following language preserving its

beneficial interest in and to Defendant’s PACA trust assets:

                 “The perishable agricultural commodities listed on this invoice are sold
                 subject to the statutory trust authorized by Section 5(c) of the Perishable
                 Agricultural Commodities Act, 1930 (7 USC § 499e(c)). The seller of these
                 commodities retains a trust claim over these commodities, all inventories of
                 food or other produces derived from these commodities, and any
                 receivables or proceeds from the sale of the commodities until full payment
                 is received.”

See Exhibit B.

          36.    Plaintiff’s invoices also provided that:

                 “Buyer agrees to pay all costs of collection, including attorneys’ fees and
                 costs as additional sums owed in connection with this transaction in the
                 event collection action becomes necessary. Interest will accrue on any past-
                 due balance at the rate of 1 and 1/2% per month (18% per annum).”

See id.

          37.    The Defendant failed to object to Plaintiff’s inclusion of the contract language

quoted in paragraphs 35 and 36 above as a material part of the parties’ agreement.

          38.    The contract language quoted in paragraphs 35 and 36 above represents a material

part of Plaintiff’s standard contract terms.

          39.    Plaintiff’s inclusion of the contract language quoted in paragraphs 35 and 36 above

represents a standard industry practice and, as such, is of no surprise to Defendant.

          40.    Plaintiff’s inclusion of the contract language quoted in paragraphs 35 and 36 above

represents bargained for terms and the sums detailed therein are sums owing in connection with

each Produce transaction.


                                                  -8-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 9 of 18




       41.     Plaintiff is an unpaid supplier of Produce because the Defendant failed to pay for

any of the Produce identified in the invoices contained in Exhibit B.

       42.     The Defendant failed to pay or otherwise deliver good funds to the Plaintiff in the

amount set forth in Exhibit B, despite repeated demands from the Plaintiff.

       43.     Additionally, upon information and belief, Defendant failed to preserve sufficient

funds to fully satisfy all qualified PACA claims, such as Plaintiff’s claims for unpaid Produce

transactions as asserted in this action.

       44.     Defendant failed to ensure that Defendant’s funds were freely available to satisfy

its outstanding obligations to Plaintiff or other similarly situated Produce suppliers.

       45.     Upon information and belief, at all times relevant hereto, Defendant lacked the

liquidity or free cash flow to pay Plaintiff for any of the shipments of Produce listed in Exhibit B.

       46.     Upon information and belief, Defendant lacked adequate capitalization to pay its

Produce suppliers and to sustain any losses resulting from a downturn in its grocery operations.

       47.     Defendant improperly shifted the risk of Defendant’s undercapitalization or bad

debt risk to Plaintiff and its other unpaid Produce suppliers.

       48.     Upon information and belief, at all times relevant hereto, Defendant was insolvent.

       49.     Upon information and belief, at all times relevant hereto, Defendant’s liabilities

exceeded its assets.

       50.     Upon information and belief, the officers, directors, shareholders, and agents of

Defendant possessed actual and constructive knowledge of Defendant’s insolvency.

       51.     The officers, directors, shareholders, and agents of Defendant failed to voluntarily

cease business operations and to otherwise refrain from receiving and accepting Produce on credit



                                                -9-
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 10 of 18




while Defendant was either insolvent or during a time when Defendant’s liabilities exceeded its

assets or it was unable to pay its undisputed debts when they became due.

                                 FIRST CLAIM FOR RELIEF
                                Enforcement of the PACA Trust

          52.   Plaintiff re-alleges paragraphs 1 through 12 and 21 through 51 as though fully set

forth herein.

          53.   The Defendant is in possession, custody and control of the Produce Plaintiff sold

to Defendant and all assets derived from the Defendant’s subsequent sale of that Produce,

including, without limitation: (i) food or products derived from Produce; (ii) accounts receivable;

(iii) proceeds from the sale of Produce; (iv) cash; (v) any other assets commingled with proceeds

of Produce; and (vi) any other assets acquired or maintained with such proceeds, cash, assets, or

other trust assets held in the Defendant’s name (collectively the “PACA Trust Assets”) for the

benefit of Plaintiff and all other similarly-situated PACA trust beneficiaries.

          54.   The Defendant failed to deliver to Plaintiff sufficient funds from the PACA Trust

Assets for any of the shipments of Produce listed in Exhibit B.

          55.   The Defendant failed to preserve sufficient amounts of the PACA Trust Assets to

fully satisfy all qualified PACA trust claims, such as the Plaintiff’s unpaid claims asserted in this

action.

          56.   The matters and actions alleged in this First Claim for Relief constitute a violation

by Defendant of Section 2 of the PACA.

          57.   As a direct result of the Defendant’s failure to properly protect the PACA Trust

Assets from dissipation, the Plaintiff has suffered damages which are covered under the PACA




                                               - 10 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 11 of 18




trust in an amount not less than $76,019.42, plus further interest and contractually due costs of

collection, including attorneys’ fees, incurred in this action.

        58.      On information and belief, additional unknown and unpaid trust beneficiaries exist.

As a result, Plaintiff further seeks the entry of an Order directing the Defendant to immediately

turn over to the Court Registry all assets impressed with the PACA trust for the benefit of all

unpaid trust beneficiaries such as the Plaintiff herein, thereby creating a fund for the benefit of said

trust beneficiaries.

                              SECOND CLAIM FOR RELIEF
                           PACA Violation: Failure to Maintain Trust

        59.      Plaintiff re-alleges paragraphs 1 through 12 and 21 through 58 as though fully set

forth herein.

        60.      Plaintiff and Defendant entered into multiple transactions involving Plaintiff’s sale

of Produce to Defendant and Defendant’s receipt and acceptance of said Produce between

December 14, 2020 and March 1, 2021 (the “Sales Period”). Each of these transactions are

identified in Exhibit B.

        61.      During the Sales Period, upon information and belief, Defendant lacked the

liquidity or free cash flow to pay Plaintiff for the Produce transactions identified in Exhibit B.

        62.      During the Sales Period, Defendant’s PACA Trust Assets were not freely available

to satisfy its outstanding obligations to the Plaintiff or other similarly situated PACA trust

beneficiaries.

        63.      Upon information and belief, Defendant issued checks or otherwise made payments

to various entities and individuals during the Sales Period while Plaintiff’s Produce-related

invoices to Defendant remained unpaid.


                                                 - 11 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 12 of 18




       64.      Upon information and belief, Defendant issued checks or otherwise made payments

to entities and individuals other than its unpaid Produce suppliers, including Plaintiff herein, during

the Sales Period.

       65.      Defendant’s issuance of checks or other payments to entities and individuals other

than its unpaid Produce suppliers, including the Plaintiff herein, during the Sales Period is

inconsistent with its obligation to maintain its PACA Trust Assets freely available to satisfy its

obligations to its Produce suppliers.

       66.      The matters and actions or inactions alleged in this Second Claim for Relief

constitute violations by Defendant of Section 2 of the PACA.

       67.      As a direct result of the Defendant’s aforementioned actions and inactions, Plaintiff

has incurred damages in an amount not less than $76,019.42, plus further interest and contractually

due costs of collection, including attorneys’ fees, incurred in this action.

                            THIRD CLAIM FOR RELIEF
   PACA Violation (Unfair Trade Practice): Failure to Promptly Pay (7 U.S.C. § 499b(4))

       68.      Plaintiff re-alleges paragraphs 1 through 12 and 21 through 67 as though fully set

forth herein.

       69.      As a dealer of Produce, Defendant possessed a statutory duty to promptly pay

Plaintiff for any and all Produce transactions.

       70.      Throughout the Sales Period, Defendant received and accepted every shipment of

Produce identified in the Chart and Unpaid Invoices attached hereto as Exhibit B.

       71.      Defendant acknowledged its receipt and acceptance of the Produce identified on

each of Plaintiff’s unpaid invoices by signing each invoice during Defendant’s unloading and

receiving process.


                                                  - 12 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 13 of 18




       72.      Payment was due to Plaintiff within ten (10) days of its receipt and acceptance of

the Produce identified on each unpaid invoice illustrated in Exhibit B.

       73.      Throughout the Sales Period, Defendant wholly failed to pay Plaintiff within the

applicable payment terms that were in effect at the time of the transactions.

       74.      The Produce-related invoices from Plaintiff to Defendant, which are identified in

Exhibit B, remain unpaid.

       75.      Upon information and belief, at all times relevant hereto, Defendant lacked the

ability to pay its creditors in the ordinary course of business and was insolvent.

       76.      The matters and actions or inactions alleged in this Third Claim for Relief constitute

violations by Defendant of Section 2 of the PACA.

       77.      As a direct result of Defendant’s failure to pay Plaintiff within terms, the Plaintiff

has incurred damages in an amount not less than $76,019.42, plus further interest and contractually

due costs of collection, including attorneys’ fees, incurred in this action.

                                FOURTH CLAIM FOR RELIEF
                                    Breach of Contract

       78.      Plaintiff re-alleges paragraphs 1 through 12 and 21 through 51 as though fully set

forth herein.

       79.      Plaintiff and the Defendant entered into multiple sales transactions, which are

identified in Exhibit B.

       80.      In the Produce transactions, Plaintiff agreed to sell Produce to the Defendant and

the Defendant agreed, inter alia, to purchase, receive, and accept Produce from Plaintiff.

       81.      Plaintiff delivered or otherwise caused all the Produce identified in Exhibit B to be

delivered to the Defendant and has satisfied all conditions of its contract with Defendant.


                                                - 13 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 14 of 18




       82.      Defendant received and accepted all of the Produce identified in Exhibit B within

the State of Colorado.

       83.      Defendant failed to reject or otherwise object to its receipt of any load of Produce

identified in Exhibit B.

       84.      Upon information and belief, Defendant resold all of the Produce identified in

Exhibit B to its customers.

       85.      Defendant failed to pay or otherwise deliver good funds to Plaintiff for each

shipment of Produce identified in the invoices included in Exhibit B within the applicable payment

terms that were in effect at the time of each transaction.

       86.      Upon information and belief, at all times relevant hereto, Defendant lacked the

ability to pay its creditors in the ordinary course of business and was insolvent.

       87.      Plaintiff is an unpaid supplier of Produce due to Produce-related invoices to the

Defendant that remain unpaid.

       88.      As a direct result of Defendant’s breaches of contract, Plaintiff has incurred

damages in an amount not less than $76,019.42, plus further interest and all contractually due costs

of collection, including attorneys’ fees, incurred in this action.

                             FIFTH CLAIM FOR RELIEF
        PACA Violation (Unfair Trade Practice): Breach of Express or Implied Duty
                                  (7 U.S.C. § 499b(4))

       89.      Plaintiff re-alleges paragraphs 1 through 12 and 21 through 77 as though fully set

forth herein.




                                                - 14 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 15 of 18




        90.    As a dealer of Produce, Defendant possessed a duty to “perform any specification

or duty, express or implied, arising out of any undertaking in connection with any [Produce]

transaction” with Plaintiff and other similarly situated PACA trust beneficiaries.

        91.    As a dealer of Produce, Defendant possessed a duty to “make full payment

promptly” to Plaintiff and other similarly situated PACA trust beneficiaries.

        92.    As a dealer of Produce, Defendant possessed a duty to “exercise reasonable care

and diligence in disposing of the produce promptly and in a fair and reasonable manner.”

        93.    Defendant’s failure to pay Plaintiff for the Produce transactions identified in

Exhibit B constitutes a violation of an express duty under Section 2 of PACA.

        94.    Defendant’s failure to use reasonable care in disposing of Plaintiff’s Produce (i.e.,

selling it to third parties and not paying Plaintiff for the same) constitutes a violation of an express

duty under Section 2 of PACA.

        95.    Defendant’s use or disposition of any funds or other PACA Trust Assets in a

manner that impairs or endangers the Defendant’s ability to faithfully and promptly pay Plaintiff

and other similarly situated PACA trust beneficiaries constitutes a violation of an express duty

under Section 2 of PACA.

        96.    As a direct and proximate result of Defendant’s breaches of its express and implied

duties under PACA, Plaintiff has incurred damages in an amount not less than $76,019.42, plus

further interest and all contractually due costs of collection, including attorneys’ fees incurred in

this action.




                                                 - 15 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 16 of 18




                                SIXTH CLAIM FOR RELIEF
                     Breach of Good Faith and Fair Dealing Under PACA

        97.     Plaintiff re-alleges paragraphs 1 through 12 and 21 through 77 as though fully set

forth herein.

        98.     As a dealer of Produce, Defendant possessed a statutory duty to deal with Plaintiff

pursuant to a standard of honesty in fact and were further obligated to observe commercial

standards of fair dealing in the Produce trade, which standard is defined, inter alia, in Section 2 of

PACA.

        99.     Defendant breached its obligation of good faith and fair dealing by, among other

things, receiving and accepting Produce from Plaintiff on credit when the Defendant knew or

should have known of the Defendant’s insolvency; selling Plaintiff’s Produce to third parties and

failing to pay Plaintiff for the Produce shipments identified in Exhibit B; and, making false

statements or promises regarding payment to Plaintiff regarding said Produce transactions.

        100.    As a direct and proximate result of Defendant’ wrongful conduct, Plaintiff has been

damaged in an amount not less than $76,019.42 plus further interest and all contractually due costs

of collection, including attorneys’ fees, incurred in this action.

        WHEREFORE, Plaintiff respectfully seeks the entry of an Order providing as follows:

        A)      As to the First Claim for Relief: (i) entry of an Order creating a common fund

and/or otherwise compelling the preservation of the Defendant’s PACA Trust Assets for the

benefit of the Plaintiff and other similarly-situated PACA trust beneficiaries that properly join in

the instant action, (ii) entry of an Order directing the Defendant to immediately turn over to the

registry of the Court all assets impressed with the PACA trust for the benefit of all unpaid trust

beneficiaries such as the Plaintiff, (iii) entry of an order directing Defendant to cease and desist all


                                                 - 16 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 17 of 18




business operations unless and until the Court is completely satisfied that Defendant is properly

capitalized, not insolvent, and able to operate in compliance with PACA, and; (iv) entry of a Final

Judgment in favor of Plaintiff and against the Defendant in the current amount of not less than

$76,019.42, plus further interest and contractually due costs of collection, including attorneys’

fees, incurred in this action;

        B)      As to the Second Claim for Relief, entry of a Final Judgment in favor of Plaintiff

and against the Defendant for failing to maintain the PACA trust, in the current amount of not less

than $76,019.42, plus further interest and contractually due costs of collection, including attorneys’

fees, incurred in this action, less any actual recovery on other claims herein;

        C)       As to the Third Claim for Relief, entry of a Final Judgment in favor of Plaintiff

and against the Defendant, for failing to promptly pay Plaintiff, in the current amount of not less

than $76,019.42, plus further interest and contractually due costs of collection, including attorneys’

fees, incurred in this action, less any actual recovery on other claims herein;

        D)      As to the Fourth Claim for Relief, entry of a Final Judgment in favor of Plaintiff

and against the Defendant for breach of contract in the current amount of not less than $76,019.42,

plus further interest and contractually due costs of collection, including attorneys’ fees, incurred

in this action, less any actual recovery on other claims herein;

        E)      As to the Fifth Claim for Relief, entry of a Final Judgment in favor of Plaintiff and

against the Defendant for its breach of express or implied duties under PACA in the current amount

of not less than $76,019.42, plus further interest and contractually due costs of collection, including

attorneys’ fees, incurred in this action, less any actual recovery on other claims herein;




                                                - 17 -
Case 1:21-cv-00662-RM Document 1 Filed 03/05/21 USDC Colorado Page 18 of 18




       F)      As to the Sixth Claim for Relief, entry of a Final Judgment in favor of Plaintiff and

against the Defendant for its breach of its duty of good faith and fair dealing under PACA, in the

current amount of not less than $76,019.42, plus further interest and contractually due costs of

collection, including attorneys’ fees, incurred in this action, less any actual recovery on other

claims herein; and

       G)      Providing such other and further relief as the Court deems appropriate upon

consideration of this matter.

Dated: March 5, 2021

                                                       Respectfully submitted,


                                                   s/ Kyler K. Burgi
                                                  Kyler K. Burgi
                                                  Michael S. Richardson
                                                  DAVIS GRAHAM & STUBBS LLP
                                                  1550 17th Street, Suite 500
                                                  Denver, Colorado, 80202
                                                  Telephone: 303.892.9400
                                                  Facsimile: 303.893.1379
                                                  Email: kyler.burgi@dgslaw.com
                                                         mike.richardson@dgslaw.com

                                                  AND

                                                  Jason R. Klinowski
                                                  KLINOWSKI DAMIANO LLP
                                                  P.O. Box 43404
                                                  Birmingham, Alabama 35243
                                                  Telephone: 205.644.8881
                                                  Facsimile: 205.644.8489
                                                  Email: jklinowski@aglawyer.com

                                                  Attorneys for Plaintiff Big Sky Trading LLC




                                              - 18 -
